



Exhibit 10.2
































CORPORATE SERVICES AGREEMENT


BETWEEN


TAUBMAN CENTERS, INC.


AND


THE TAUBMAN COMPANY LIMITED PARTNERSHIP



































--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I - DEFINITIONS                                    2
ARTICLE II - ENGAGEMENT, AUTHORITY AND OBLIGATIONS OF MANAGER
Section 2.1. Engagement of Manager                             6
Section 2.2. General Duties                                     6
Section 2.3. Bank Accounts                                      9
Section 2.4. Advice                                          9
Section 2.5. Investment Undertaking                                10    Section
2.6. Records; Confidentiality                             10
Section 2.7. Board to Keep Manager Informed                          10
Section 2.8. Annual Budget; Expenditures                              11
Section 2.9. Acquisition of Retail Shopping Centers                          11
Section 2.10. Grant and Delegation of Authority                          12
ARTICLE III - SPECIAL PROVISIONS REGARDING MANAGER'S SERVICES
Section 3.1. Engagement of Third Parties                            12
Section 3.2. Restrictions on Certain Activities                        13
Section 3.3. Other Services                                    16
Section 3.4 Company's Funds                                    16
ARTICLE IV - INSURANCE AND INDEMNIFICATION
Section 4.1. Insurance                                        16
Section 4.2. Manager's Responsibility                            17
Section 4.3. Indemnification                                    18
ARTICLE V - COMPENSATION
Section 5.1. Compensation                                    19
Section 5.2. Reimbursements                                    19
Section 5.3. Payment of Compensation                            21
ARTICLE VI - TERM, TERMINATION, AND DEFAULT
Section 6.1. Term                                        22
Section 6.2. Default by Manager                                22
Section 6.3. Bankruptcy of Manager                                22
Section 6.4. Default of Company                                23
Section 6.5. Effect of Termination                                23
    











--------------------------------------------------------------------------------





ARTICLE VII - MISCELLANEOUS
Section 7.1 Notice                                        24
Section 7.2 Severability                                     26
Section 7.3 Reimbursement of Legal Fees                            26
Section 7.4 Waivers                                        26
Section 7.5 Governing Law                                    27
Section 7.6 Modifications                                    27
Section 7.7 Termination of Prior Agreements                            27
Section 7.8 Assignment                                    27
Section 7.9 Sucessors                                        28
Section 7.10 No Joint Venture                                28
Section 7.11 Approval of Company                                28
Section 7.12 Further Assurances                                29










































































    







--------------------------------------------------------------------------------





CORPORATE SERVICES AGREEMENT
This Corporate Services Agreement (this “Agreement”), made and entered into as
of the 30th day of November, 1992, by and between TAUBMAN CENTERS, INC., a
Michigan corporation, having an address at 200 East Long Lake Road, Bloomfield
Hills, Michigan 48304 (“Company”), and THE TAUBMAN COMPANY LIMITED PARTNERSHIP,
a Delaware Limited Partnership, having an address at 200 East Long Lake Road,
Bloomfield Hills, Michigan 48304 (“Manager”), is based upon the following:
A.    Company is a public corporation, whose shares are traded on the New York
Stock Exchange. Moreover, Company intends to qualify and maintain its
qualification as a real estate investment trust (a “REIT”) pursuant to the Code.
By virtue of its status as a corporation whose shares are publicly traded and
its status as a REIT, Company desires to engage Manager to provide various
administrative, management, accounting, Shareholder relations and other services
to Company, and act on behalf of Company in respect thereof.
B.    Company is the managing general partner of The Taubman Realty Group
Limited Partnership, a Delaware limited partnership (“TRG”).
(1)    TRG is engaged in the ownership, operation, acquisition, development,
redevelopment, expansion, financing and refinancing of regional retail shopping
centers (and various interests therein). Although Company is empowered to and
may hereafter acquire other assets, its managing general partnership interest in
TRG is presently the principal asset of Company.
(2)    As the managing general partner of TRG, Company is responsible for the
management of TRG, and for taking actions and making decisions required of the
managing general partner pursuant to the Partnership Agreement of TRG (subject,
however, to certain restrictions and requirements set forth in the Partnership
Agreement of TRG). Pursuant to the Partnership Agreement of TRG, Company has the
right to engage another Person to assist with, implement and effect the actions
to be taken by Company, as the managing general partner of TRG, and to do or
perform those matters to be done or performed by Company as managing general
partner of TRG.





--------------------------------------------------------------------------------





(3)    Company desires to engage Manager, on an exclusive basis, to provide
services and to act on behalf of Company in respect of the powers, rights and
obligations of Company as managing general partner of TRG.
C.    Manager desires to render the above-described services to and act on
behalf of Company, all upon the terms and conditions set forth in this
Agreement.
Now, therefore, in consideration of the mutual covenants and agreements
contained herein, Company and Manager hereby agree as follows:
ARTICLE I
DEFINITIONS
Unless the context in which a term is used clearly indicates otherwise, the
following terms shall have the following respective meanings when used in this
Agreement, and the singular shall include the plural and vice versa unless the
context requires otherwise:


“Affiliate” and “Affiliates” means, (i) with respect to any individual, any
member of such individual's Immediate Family, a Family Trust with respect to
such individual, and any Person (other than an individual) in which such
individual and/or his Affiliate(s) owns, directly or indirectly, more than fifty
percent (50%) of any class of Equity Security or of the aggregate Beneficial
Interest of all beneficial owners, or in which such individual or his Affiliate
is the sole general partner, or is the sole managing general partner, or which
is Controlled by such individual and/or his Affiliates; and (ii) with respect to
any Person (other than an individual), any Person (other than an individual)
which Controls, is Controlled By, or is Under Common Control With, such Person,
and any individual who is the sole general partner or the sole managing general
partner in, or who Controls, such Person.


“Agreement” is defined in the Preamble to this Agreement.


“Annual Budget” is defined in Section 2.8 hereof.


“Articles” shall mean the Company's Restated Articles of Incorporation filed
with the Michigan Department of Commerce, as the same may be amended from time
to time.


“Bank Accounts” is defined in Section 2.3 hereof.


“Beneficial Interest” means an interest, whether as partner, joint venturer,
cestui que trust, or otherwise, a contract right, or a legal or equitable
position under or by which the possessor participates in the economic or other
results of the Person (other than an individual) to which such interest,
contract right, or position relates.


“Best Efforts” is defined to require that the obligated party make a diligent,
reasonable and good faith effort to accomplish the applicable objective. Such
obligation, however, does not require any material expenditure of funds or the
incurrence of any material liability on the part of the obligated party, nor
does it require that





--------------------------------------------------------------------------------





the obligated party act in a manner which would otherwise be contrary to prudent
business judgment or normal commercial practices in order to accomplish the
objective. The fact that the objective is not actually accomplished is no
indication that the obligated party did not in fact utilize its Best Efforts in
attempting to accomplish the objective.


“Board” means Company's Board of Directors.


“Business Day” means any Day that is not a Saturday, Sunday, or legal holiday in
New York, New York and on which commercial banks are open for business in New
York, New York.


“By-Laws” means Company's By-Laws, as the same may be amended from time to time.


“Cash Tender Agreement” means The Taubman Centers, Inc. Cash Tender Agreement,
dated November 30, 1992, by and among Company and certain holders of Partnership
Interests, as the same may be amended.


“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).


“Company” is defined in the Preamble to this Agreement.


“Company's Authorized Representative” is defined in Section 7.11 hereof.


“Company's Indemnified Parties” means Company, its Affiliates and related
entities, and the respective officers, directors, shareholders, partners,
employees and agents of Company, its Affiliates and related entities.


“Continuing Offer” means the continuing offer of Company, dated November 30,
1992, to exchange Shares for Interests in TRG.
“Control(s)” (and its correlative terms “Controlled By” and “Under Common
Control With”) means, with respect to any Person (other than an individual),
possession by the applicable Person or Persons of the power, acting alone (or,
solely among such applicable Person or Persons, acting together), to designate
and direct or cause the designation and direction of the management and policies
thereof, whether through the ownership of voting securities, by contract, or
otherwise.


“Day” or “Days” means each calendar day, including Saturdays, Sundays, and legal
holidays; provided, however, that if the Day on which a period of time for
consent or approval or other action begins or ends is not a Business Day, such
period shall begin or end, as applicable, on the next Business Day.


“Equity Security” has the meaning ascribed to it in the Securities Exchange Act
of 1934, as amended from time to time, and the rules and regulations thereunder
(and any successor laws, rules and regulations of similar import).


“Family Trust” means, with respect to an individual, a trust for the benefit of
such individual or for the benefit of any member or members of such individual's
Immediate Family or for the benefit of such individual and any member of members
of such individual's Immediate Family (for the purpose of determining whether or
not a trust is a Family Trust, the fact that one or more of the beneficiaries
(but not the sole beneficiary) of the trust includes a Person or Persons, other
than a member of such individual's Immediate Family, entitled to a distribution
after the death of the settlor if he, she, it, or they shall have survived the
settlor of such trust, which distribution is to be made of something other than
a Partnership Interest (as defined in the Partnership Agreement of TRG) and/or
includes an organization or organizations exempt from federal income taxes
pursuant to the provisions of Section 501(a) of the Code and described in
Section 501(c)(3) of the Code, shall be disregarded); provided, however, that in
respect of transfers by way of testamentary or inter vivos





--------------------------------------------------------------------------------





trust, the trustee or trustees shall be solely such individual, a member or
members of such individual's Immediate Family, a responsible financial
institution and/or an attorney that is a member of the Bar of any State in the
United States and/or an individual or individuals approved by the Partnership
Committee.


“Immediate Family” means, with respect to a Person, (i) such Person's spouse
(former or then-current), (ii) such Person's parents and grandparents, and (iii)
ascendants and descendants (natural or adoptive, of the whole or half blood) of
such Person's parents or of the parents of such Person's spouse (former or
then-current).


“Manager” is defined in the Preamble to this Agreement.


“Manager's Compensation” is defined in Section 5.1 hereof.


“Manager's Indemnified Parties” means Manager, its partners, Affiliates and
related entities, and the respective officers, directors, shareholders,
partners, employees and agents of Manager, its partners, Affiliates, and related
entities.


“Master Services Agreement” means the Master Services Agreement of even date
herewith between TRG and Manager, pursuant to which Manager has been engaged to
provide certain management, leasing and other services to TRG.


“Organization and Offering Expenses” means all expenses incurred in connection
with the formation of Company, the registration and qualification of Shares
under Federal and state and foreign securities laws, the listing of such Shares
on the New York Stock Exchange and the offering and sale of Shares, including
selling commissions.


“Partnership Agreement of TRG” means The Amended and Restated Agreement of
Limited Partnership of The Taubman Realty Group Limited Partnership, dated
November 30, 1992, as the same may be amended, restated or supplemented from
time to time.


“Partnership Committee” means the Partnership Committee and the Executive
Committee established for TRG pursuant to the Partnership Agreement of TRG.


“Person” or “Persons” means an individual, a partnership (general or limited),
corporation, joint venture, business trust, cooperative, association, or other
form of business organization, whether or not regarded as a legal entity under
applicable law, a trust (inter vivos or testamentary), an estate of a deceased,
insane, or incompetent person, a quasi-governmental entity, a government entity,
a government or any agency, authority, political subdivision, or other
instrumentality thereof, or any other entity.




“Registration Rights Agreement” means The Taubman Centers, Inc. Registration
Rights Agreement, dated November 30, 1992, by and among Company and certain
Shareholders, as the same may be amended.


“Reimbursement Statement is defined in Section 5.2 hereof.


“REIT” is defined in Recital A. of this Agreement.


“REIT Requirements” is defined in Section 2.2(l) hereof.


“Shares” means the common stock of Company, par value $.01 per share.


“Shareholders” means the holders of record of the Shares.





--------------------------------------------------------------------------------







“Third Parties” is defined in Section 3.1 hereof.


“TRG” is defined in Recital B. of this Agreement.
ARTICLE II
ENGAGEMENT, AUTHORITY AND OBLIGATIONS OF MANAGER
    
Section 2.1    Engagement of Manager.
Company hereby engages Manager, on a sole and exclusive basis (except as
otherwise expressly provided in this Agreement), to provide the services
described in this Article II. Manager hereby agrees to provide such services to
or for the benefit of Company, as set forth in this Article II.


Section 2.2    General Duties.
Subject to the terms of the Articles, the supervision of the Board, the
budgetary constraints described in Section 2.8 hereof, and the other limitations
set forth in this Article II, Manager shall be responsible for (i) providing (or
causing to be provided) general administrative, reporting, advisory, management,
accounting, public relations, shareholder relations, and other services to
Company, which relate to the ongoing operations and management of Company as a
business entity and as a REIT, and (ii) performing such duties and
responsibilities of Company as managing general partner of TRG and as otherwise
required of Company pursuant to the Partnership Agreement of TRG, as are
directed by the Board. In particular, but without limiting the generality of the
foregoing, Manager, or any Third Parties engaged by Manager, shall, subject to
the foregoing:


(a)Assist and advise the Board in connection with policy and investment
decisions to be made by Company and/or the Board (Including the Company's
investment in TRG if and to the extent specifically requested by the Board); and
provide research, financial, economic and statistical data in connection with
Company's investments;


(b)Administer the day-to-day operations of Company and perform or cause the
performance of the various administrative functions reasonably necessary for the
management of Company;


(c)Assist the Board with respect to, and execute pursuant to the Board's
instructions and administer, all of the obligations of Company to the
Shareholders (including the payment of dividends);







--------------------------------------------------------------------------------





(d)Communicate on behalf of Company with the Shareholders and other Persons, and
prepare and file all statements (including registration statements) and reports
(including those statements and reports required pursuant to the Securities
Exchange Act of 1934, as amended, and the Securities Act of 1933, as amended),
as required to satisfy the continuous reporting and other requirements of
applicable laws and of any governmental bodies or agencies, with respect to the
issuance of any Shares or other securities of Company, to maintain effective
relations with the Shareholders and otherwise to provide investor services;


(e)Investigate, select, and conduct business with Third Parties, including
Affiliates of Manager, and, on behalf of Company and with the Board's approval
or under and in accordance with such guidelines as the Board shall from time to
time choose to establish, engage Third Parties, including Affiliates of Manager;


(f)Act as attorney-in-fact or agent, as directed by the Board, or subject to
such discretionary powers as the Board may from time to time delegate, or
pursuant to policies established by the Board: in acquiring and disposing of and
managing Company's interests in TRG and Company's other investments, in
disbursing and collecting funds of Company, in paying the debts and fulfilling
the obligations of Company, and in handling, prosecuting, and settling any
claims of Company, provided that any fees and costs payable to independent
persons incurred by Manager in connection with the foregoing shall be the
responsibility of Company;


(g)Negotiate on behalf of Company with banks or other lenders for loans to be
made to Company with the Board's approval, and negotiate on behalf of Company
with investment banking firms and broker-dealers or negotiate private or public
sales of the securities of Company subject to such guidelines as the Board shall
from time to time choose to establish, or obtain, with the Board's approval,
loans for Company, but in no event in such a way so that Manager shall be acting
as broker-dealer- or underwriter;


(h)Invest or reinvest any money of Company, as directed by the Board or subject
to such discretionary powers as the Board may from time to time delegate, and
manage Company's investment portfolio (including, with the approval or at the
direction of the Board, making loans to Affiliates of Company);


(i)At any time reasonably requested by the Board (but not more frequently than
monthly), make reports of its performance of services to Company;


(j)Counsel Company in connection with policy decisions to be made by the Board;


(k)Furnish the Board with such reports and statements as may from time to time
be reasonably requested by the Board; and at the direction of the Board, furnish
the Shareholders (and other Persons, as directed by the Board) with such
reports, estimates and projections (including tax and other estimates and
projections, including those relating to the Shareholders) as may from time to
time be reasonably requested by the Board;


(l)Advise and assist the Board in connection with the initial and continuing
qualification of Company as a REIT under Sections 856 through 860 of the Code so
long as such requirements exist and as such provisions may be amended from time
to time, or corresponding provisions of succeeding law (the “REIT
Requirements”); advise the Board with respect to any changes in the REIT
Requirements, or in any amendments or modifications of laws applicable to REITs
generally; monitor





--------------------------------------------------------------------------------





the sources of Company's gross income, and use its Best Efforts to identify any
gross income attributable to “prohibited transactions” or other sources that
would result in such income not being deemed to be “rents from real property”
(as such terms are interpreted in the REIT Requirements); monitor the assets of
Company, in order to insure that the same are consistent with the REIT
Requirements; advise the Board in connection with the payment of dividends by
Company to the Shareholders, and monitor whether Company's distribution of
dividends satisfies the REIT Requirements; monitor the transfer of Shares, in
order to insure that there are a sufficient number of Shareholders owning
sufficient amounts of Shares in order to satisfy the REIT Requirements, collect
such affidavits from the Shareholders as are required under the REIT
Requirements, and enforce any applicable ownership restrictions on the transfer
of Shares;


(m)Advise the Board and administer any programs regarding backup withholding of
distributions from Company to any Shareholder(s), as may be required under
applicable laws;


(n)Administer, and advise the Board with respect to the Continuing Offer, the
Cash Tender Agreement and the Registration Rights Agreement, and evaluate and
make recommendations to the Board as to Company's decisions with respect to the
same (in each case presented, as contemplated under the Continuing Offer, or the
Cash Tender Agreement or the Registration Rights Agreement);


(o)Administer and manage the registration of any Shares, as and to the extent
contemplated in any documents of Company which relate to the same;


(p)As and when requested or directed by the Board (in general or specifically,
and whether or not in writing) exercise Company's powers and perform Company's
obligations, as managing general partner of TRG, pursuant to the Partnership
Agreement of TRG, which shall include, without limitation, the right and
obligation to perform (i) all accounting and administrative functions and
obligations which Company is to perform, and (ii) such acts and undertakings as
are necessary or desirable in furtherance of the objectives and purposes of TRG;


(q)If and to the extent specifically authorized by the Board (by appropriate
Board resolution delineating the scope of authority delegated to Manager, or
otherwise), execute such documents, instruments, agreements and other materials
for and on behalf of Company as Company has the right and authority to execute;
and serve as Company's agent and authorized representative in order to
facilitate Company's execution of such documents, instruments, agreements and
other materials;


(r)Provide the executive and administrative personnel, office space and services
required in rendering the foregoing services to Company; and


(s)Perform such other services as may be required from time to time for
management, administration and other activities relating to the assets of
Company, as Manager and the Board shall agree upon from time to time.


Section 2.3    Bank Accounts.
Manager shall establish and maintain one or more bank accounts (collectively,
“Bank Accounts”) in the name of Company and may collect and deposit into any
such Bank Accounts, and disburse from any such





--------------------------------------------------------------------------------





Bank Accounts, any money on behalf of Company, under such terms and conditions
as the Board may approve. Such monies shall not be commingled with Manager's own
funds. Monies shall not be withdrawn from any such Bank Accounts to the order or
benefit of Manager, except as otherwise provided in this Agreement or as may
otherwise be approved by the Board. Manager shall render appropriate statements
with respect to such Bank Accounts to the Board and to the auditors of Company.


Section 2.4    Advice.
Manager shall consult with the Board and the officers of Company and shall
furnish them with advice and recommendations with respect to the investments of,
or investments to be considered by, Company, and shall furnish advice and
recommendations with respect to other aspects of the business and affairs of
Company. In order to facilitate the investment of the funds of. Company (other
than its investment of funds in TRG required by any agreement to which Company
is a party or pursuant to the authorization of the Board) and enable it to avail
itself of investment opportunities as they arise. Under and in accordance with
such limitations and guidelines as the Board shall from time to time choose to
establish, Manager shall have the power and authority to make and dispose of
such investments and to make and terminate commitments for such investments, on
behalf of and in the name of Company, without further or express authority from
the Board; provided, however, that the Board shall have the power to revoke,
suspend, modify, or limit the aforementioned power and authority at any time or
from time to time, but not retroactively.


Section 2.5    Investment Undertaking.
Manager shall use its Best Efforts to assure that the policies from time to time
specified by the Board with regard to the protection of Company's investments
are carried out. Any and all fees and costs incurred by Manager in performing
such functions, whether payable to its Affiliates or independent Persons, shall
be borne by Company.


Section 2.6    Records; Confidentiality.
Manager shall maintain appropriate records of all its activities hereunder and
make such records available for inspection by the Board and by counsel, auditors
and authorized agents of Company, at any





--------------------------------------------------------------------------------





time or from time to time during normal business hours. Manager shall at all
reasonable times have access to the books and records of Company. Manager shall
keep confidential any and all information obtained in connection with the
services rendered hereunder and shall not disclose any such information to
nonaffiliated Persons except with the prior consent of the Board.


Section 2.7    Board to Keep Manager Informed.
In order for Manager to fulfill its duties, the Board shall provide Manager with
full information concerning Company, its capitalization and investment policies
and the intentions of the Board with respect to future investments. Company
shall furnish Manager with a copy of all audited financial statements, a signed
copy of each report prepared by independent accountants, and such other
Information with regard to its affairs as Manager may from time to time
reasonably request.


Section 2.8    Annual Budget: Expenditures.
(1)Manager shall prepare and submit to the Board, prior to the beginning of each
fiscal year of Company, for the Board's review and approval, an annual budget
(the “Annual Budget”) for Company. The Annual Budget shall reflect a reasonable
estimate of all revenues, expenses and expenditures which Company may reasonably
expect to receive, incur and pay out for the subject fiscal year, projected
financing activities, including borrowings and debt repayments, and a schedule
of anticipated dividends (covering both the amount and the timing of such
dividends) to be paid out to Shareholders for the subject fiscal year.
(2)Manager shall have the right and authority to expend and disburse funds of,
and incur obligations on behalf of, Company (including, without limitation, to
expend and disburse the proceeds from financing or other sources of funding
obtained by Company), provided that such expenditures, disbursements and
obligations are specifically contemplated under the then-current and approved
Annual Budget or are otherwise approved by the Board. Manager shall have no
right or obligation to render services under this Agreement which would involve
the expenditure or disbursement of Company's funds, or which would involve the
commitment of Company to expend funds, other than as specifically contemplated
under the





--------------------------------------------------------------------------------





then-current and approved Annual Budget or as otherwise approved by the Board,
even if such services would otherwise be required of Manager pursuant to this
Agreement.


Section 2.9    Acquisition of Retail Shopping Centers.
In the situations in which Company is permitted pursuant to the Partnership
Agreement of TRG to acquire interests in retail shopping centers, it is
anticipated that the Board will request Manager to advise and assist Company in
connection with the evaluation and acquisition of such interests. The scope and
extent of Managers services to Company pursuant to this Section 2.9 (in the
limited situations in which such services are to be provided to Company), and of
Company's control and authority with respect to those services, shall be
comparable to those which pertain to the Acquisition Services that are to be
provided by Manager to TRG pursuant to the Master Services Agreement or as
agreed upon by the Board and Manager.


Section 2.10    Grant and Delegation of Authority.
Subject to the provisions of this Agreement, Company hereby grants Manager the
power and authority for Manager to carry out all of its duties and obligations
under this Agreement, as the exclusive agent and representative of Company. Any
person dealing with TRG and/or Company shall be entitled to rely upon any action
taken by Manager, as the agent and representative of Company in accordance with
this Agreement, and Company (and, as a result, TRG) shall be bound thereby. Any
person dealing with TRG shall be entitled to rely upon any document or
instrument executed and delivered by Manager, as the duly authorized agent and
representative of Company in accordance with this Agreement, and Company (and,
as a result, TRG) shall be bound thereby. Nothing herein shall authorize or
grant to Manager the power or authority to act on behalf of Company in respect
of the appointment, or removal, of any member of the Partnership Committee,
Executive Committee or Compensation Committee of TRG, or to act on behalf of any
such Committee member appointed by Company.
ARTICLE III
SPECIAL PROVISIONS REGARDING MANAGER'S SERVICES


Section 3.1    Engagement of Third Parties.





--------------------------------------------------------------------------------





Under and in accordance with such guidelines as the Board may from time to time
choose to establish, Manager shall have the right and authority to engage, on
behalf of Company, and conduct business with, such consultants, accountants,
correspondents, lenders, servicers, technical advisors, investment advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, and other third parties (collectively, “Third Parties”) as Manager may
determine to be necessary or desirable in connection with the provision of the
services contemplated under this Agreement. Under and in accordance with such
guidelines as the Board may from time to time choose to establish, Manager shall
negotiate and enter into, on behalf of Company, any agreements with such Third
Parties as Manager shall deem to be appropriate. Each Third Party selected and
engaged by Manager shall be deemed to be an independent contractor of Company,
with the authority to act as agent of Company only if and to the limited extent
provided in such Third Party's agreement with Company and/or Manager (as agent
of Company). Any Third Party engaged by Manager pursuant to this Section 3.1 may
also be an Affiliate of Manager, provided that the terms of engagement of any
such Affiliate shall be approved by the Board. All agreements that Manager
enters into with any Third Parties shall be deemed to be for the account of
Company. Except as provided in Section 5.2(2) hereof, all fees, charges and
other amounts that become due and payable under such agreements with Third
Parties shall be paid, subject to all applicable defenses, directly by Company
to such Third Parties, and Manager shall have no liability for paying any of the
same.


Section 3.2    Restrictions on Certain Activities.
(1)    Notwithstanding anything contained in this Agreement to the contrary,
Manager shall refrain from taking any action which would (i) adversely affect
the status of Company as a REIT, (ii) subject Company to regulation under the
Investment Company Act of 1940, (iii) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
Company or its securities, or (iv) otherwise not be permitted by the Articles or
By-Laws or an agreement to which Company is a party, except (in any event) if
such action shall be ordered by the Board, in which case Manager shall promptly
notify the





--------------------------------------------------------------------------------





Board of Manager's judgment of the potential Impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board.
(2)    In performing its duties and obligations under this Agreement, the
Manager shall abide by and comply with the provisions and policies set forth in
the Articles and By-Laws and any agreements to which the Company is a party.
(3)Except for the services to be provided by Manager pursuant to the Master
Services Agreement, and for the other services which Manager is permitted to
provide (whether with or without TRG's prior approval) pursuant to the Master
Services Agreement, Manager shall not provide advisory services of any kind to
any Person, other than Company and TRG, for as long as this Agreement remains in
effect. The foregoing restriction shall not apply with respect to services
rendered by Manager pursuant to any Property Services Agreements (as defined in
the Master Services Agreement) which have been or may hereafter be entered into
by Manager, as contemplated in the Master Services Agreement.
(4)Notwithstanding anything contained in this Agreement to the contrary,
wherever Company (as the managing general partner of TRG) has the right, power
and authority to deal with Manager pursuant to or in connection with the Master
Services Agreement (or any other contract or agreement that may be entered into
between TRG and Manager or any Affiliate of Manager), then such right, power and
authority shall not be delegated to Manager, and Manager shall have no power or
authority to act on behalf of Company (as managing general partner of TRG) in
connection therewith.
(5)Pursuant to the terms of the Partnership Agreement of TRG, the right, power
and authority of Company (as managing general partner of TRG) to take, make or
give, or fail to take, make or give, as applicable, any action, decision,
determination, designation, delegation, direction, appointment, consent,
approval, selection, and the like by or with respect to TRG is limited in
certain respects by the requirement that the same by preceded by certain action
of the Partnership Committee. Accordingly, Manager agrees that in connection
with its performance of services pursuant to this Agreement which are to be
rendered on behalf of Company, in its capacity as the managing general partner
of TRG, Manager shall exercise its rights, powers





--------------------------------------------------------------------------------





and authorities delegated to it by Company hereunder pursuant to the action of
the Partnership Committee, as applicable, and in compliance with the
requirements and limitations set forth in the Partnership Agreement of TRG.
(6)Company acknowledges and agrees that Manager will be providing other services
to TRG pursuant to the Master Services Agreement, and to others pursuant to
Property Services Agreements (as defined in the Master Services Agreement) and
other agreements which have been or may hereafter be entered into by Manager (as
contemplated in the Master Services Agreement). Company further acknowledges
that, in connection with the provision of the various services to Company
(pursuant to this Agreement), TRG and others, there may be circumstances in
which the interests of Company are contrary to those of others to whom Manager
is also rendering services. In such event, Manager shall (i) promptly notify the
Board with respect to the conflict of interests involved, arid (ii) use its Best
Efforts to continue to provide services to Company in connection with the
circumstances giving rise to the conflict, to the fullest extent practicable
under all of the attendant circumstances. The Board shall always have the right,
at its option, to direct Manager to cease performing any particular services for
Company, in connection with any conflict of interest situation that may arise,
in which event Manager shall furnish all such information and take all such
actions as Company shall reasonably require in order to effectuate an orderly
and systematic termination of such services. In no event shall Manager be liable
to Company for any failure to provide any particular services, if and to the
extent that such failure results from any facts or circumstances which create a
conflict of interest between Company and any other parties for whom Manager is
permitted to render services, pursuant to this Section 3.2 and the Master
Services Agreement.


Section 3.3    Other Services.
Should the Board request Manager or any partner, agent or employee thereof to
render services for Company other than as set forth in Article II hereof, such
services shall be separately compensated and shall not be deemed to be services
rendered pursuant to the terms of this Agreement.









--------------------------------------------------------------------------------





Section 3.4    Company's Funds.
(1)    Manager shall maintain at its expense a fidelity bond in an amount not
less than that from time to time reasonably requested by Owner (which amount
shall, as of the date of this Agreement, be One Million Dollars ($1,000,000))
covering all of Manager's employees and officers handling Company's funds
pursuant to this Agreement.
(2)    Manager shall be responsible for losses of funds collected by Manager on
Company's behalf caused by the material breach, gross negligence or willful
misconduct of Manager and Manager's Indemnified Parties.
ARTICLE IV
INSURANCE AND INDEMNIFICATION


Section 4.1    Insurance.
(1)    Manager shall secure, maintain, and pay for, from the appropriate Bank
Accounts, all forms of insurance which are, in the Board's judgment and
communicated to Manager, needed to adequately protect Company. Copies of all
such insurance policies shall be furnished to Manager and Company.
(2)    Manager shall cooperate with Company with respect to any claim which may
arise under any such insurance policies. The prosecution of any such claim shall
be at the sole cost and expense of Company.
(3)    Manager shall notify Company as soon as possible after it receives notice
of any material loss, damage or injury and shall take no action which might
operate to bar Company from obtaining any protection afforded by any insurance
policy or which might prejudice Company in its defense to a claim based on such
loss, damage or injury.
(4)    Company shall have the exclusive right, at its option, to conduct the
defense to any claim, demand or suit within the limits prescribed by insurance
policies.
(5)    Manager shall be responsible for obtaining, at its sole cost and expense,
such insurance as it deems necessary to protect itself, and Company shall have
no responsibility for obtaining or paying for any of the same.





--------------------------------------------------------------------------------







Section 4.2    Manager's Responsibility.
(1)    Notwithstanding anything contained in this Agreement to the contrary,
Manager shall not have any liability to Company, Company's Indemnified Parties
or any other Person for the performance, non-performance, or negligent
performance of any services provided or to be provided by any Third Parties.
(2)    Manager will have no liability for payment of any fees, charges or other
sums that may become due and payable to any Third Parties, whether pursuant to
any contracts or agreements between Manager (as agent of Company) and such Third
Parties, or otherwise.
(3)    Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith, and Manager shall not be
responsible for any action of the Board in following or declining to follow any
advice or recommendations of Manager. Neither Manager nor Managers Indemnified
Parties shall be liable to Company, the Shareholders, or Company's Indemnified
Parties, except by reason of acts or omissions constituting bad faith, willful
misconduct, gross negligence or reckless disregard of duty.
(4)    For purposes of this Section 4.2, the term 'Third Party” shall include a
Third Party that is an Affiliate of Manager provided that the terms of
engagement of any such Affiliate shall have been approved by the Board.


Section 4.3    Indemnification.
(1)    Subject to the provisions of Section 4.2 hereof, Manager shall indemnify
and hold harmless Company's Indemnified Parties from and against any and all
claims, actions, losses, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys' fees and disbursements) arising out of
or in connection with (i) Manager's default under the terms of this Agreement,
or (ii) the bad faith, willful misconduct, gross negligence or reckless
disregard of duty of Manager or Manager's Indemnified Parties.
(2)    Company shall indemnify and hold harmless Manager's Indemnified Parties
from and against any and all claims, actions, losses, damages, liabilities,
costs and expenses (including, without limitation, reasonable attorneys' fees
and disbursements) arising out of or in connection with (1) Company's default





--------------------------------------------------------------------------------





under the terms of this Agreement, (ii) the grossly negligent acts or omissions
of Company or Company's Indemnified Parties, or (ill) any acts or omissions of
Managers indemnified Parties made in good faith in the performance of Manager's
duties under this Agreement and not constituting bad faith, willful misconduct,
gross negligence or reckless disregard of duty.
(3)    Each party shall promptly notify the other of any claim asserted against
it for which it will seek indemnity. The Indemnifying party shall have the right
to defend any such claim at its sole cost and expense.
(4)    The indemnities contained herein shall survive the termination or
expiration of this Agreement.


ARTICLE V
COMPENSATION
    
Section 5.1    Compensation.
(1)    As Manager's compensation for providing all of the services contemplated
under this Agreement, other than those services provided pursuant to Section 2.9
hereof, Company shall pay to Manager a fee (“Manager's Compensation”) for each
fiscal year (or portion thereof) during which this Agreement is in effect, equal
to $250,000.
(2)    Manager's Compensation for each fiscal year shall be paid by Company to
Manager quarterly, in advance on the first day of each calendar quarter, in
equal installments.
(3)    In the event that by agreement of the Board and Manager, Manager provides
any services to Company pursuant to Section 2.9 hereof, then Manager's
Compensation shall be adjusted in order to account for the provision of such
services. The additional compensation to be paid by Company to Manager shall be
comparable to that which TRG would have paid to Manager, if Manager had provided
such services to TRG pursuant to the Master Services Agreement or as agreed upon
by the Board and Manager.


Section 5.2    Reimbursements.
(1)    Company shall pay directly or reimburse Manager for the following
expenses, in addition to paying Managers Compensation:





--------------------------------------------------------------------------------





(i)
fees and expenses incurred in connection with the registration (and maintenance
of such registration) of Shares or other securities with the Securities and
Exchange Commission;



(ii)
fees and expenses in connection with the preparation and filing of all reports
and statements as may be required of Company (or selling Shareholders or selling
equity holders);



(iii)
interest and other costs and expenses for money borrowed or owed by Company,
including, without limitation, discounts, points, all costs for and associated
with credit enhancements or requirements, and further including all costs and
expenses incurred in connection with the issuance of debt instruments (public or
private);



(iv)
taxes and assessments on income, receipts or property of Company and taxes as an
expense of doing business by Company;



(v)
fees, expenses and commissions with respect to the acquisition and disposition
of assets of Company;



(vi)
costs associated with insurance required in connection with the business of
Company or by the Board (including for the officers and directors of Company);



(vii)
fees and expenses of legal counsel for Company;



(viii)
fees and expenses of independent auditors and accountants for Company;



(ix)
all expenses in connection with payments to Board members and with meetings of
the Board (including the Partnership Committee and other committees of TRG),
committees of the Board, and Shareholders (or debt or other security holders);



(x)
expenses associated with listing the Shares (or other securities) on a stock
exchange or NASDAQ if requested by the Board or with the issuance and
distribution of any Shares (or other securities) at any time, such as selling
commissions and fees, taxes, legal and accounting fees, printing, qualification
in any State or foreign Country jurisdiction, listing and registration fees, and
other Organization and Offering Expenses;



(xi)
expenses associated with a dividend;



(xii)
dividend distributions of Company;



(xiii)
expenses of organizing, reorganizing, recapitalizing or liquidating the Company,
or revising, amending, or modifying the Articles or By-Laws;



(xiv)
expenses relating to public relations communications, and expenses of
maintaining communications with Shareholders (or debt or other security
holders), including the cost of preparation, printing, and mailing annual
reports and other Shareholder reports, proxy statements and other reports
required by governmental agencies and as may otherwise be necessary or
appropriate;






--------------------------------------------------------------------------------







(xv)
costs and expenses of travel and entertainment incurred in connection with
Managers performance hereunder;



(xvi)
expenses of Company related to its investments, and other fees related to making
investments; and



(xvii)
all other costs and expenses not otherwise provided for herein which are
approved by Company.

Expenses incurred by Manager on behalf of Company and payable pursuant to this
Section 5.2 shall be reimbursed quarterly to Manager within ten (10) days after
the delivery to Company of a Reimbursement Statement. Manager shall prepare a
statement (a “Reimbursement Statement') documenting the expenses of Company
during each quarter, and shall deliver such statement to Company within
forty-five (45) days after the end of each quarter.
(2)    Except as otherwise provided herein, Manager shall pay the following
expenses of performing its obligations under this Agreement:


(i)
employment expenses of Manager, including, but not limited to, salaries, wages,
payroll taxes, costs of employee benefit plans, and temporary help expenses,
except to the extent that such expenses are otherwise reimbursable pursuant to
this Agreement or the Articles or By-Laws;



(ii)
audit fees and expenses of Manager;



(iii)
rent, telephone, utilities, and other office expenses of Manager;



(iv)
insurance of Manager; and



(v)
all other administrative expenses of Manager.



Section 5.3    Payment of Compensation.
Manager may withdraw funds from the appropriate Bank Accounts for its
compensation, reimbursement and other amounts owed hereunder when such
compensation, reimbursement and other amounts are due for payment.











--------------------------------------------------------------------------------





ARTICLE VI
TERM, TERMINATION, AND DEFAULT
    
    
Section 6.1    Term.
This Agreement shall commence on the date of this Agreement and, except as
otherwise provided herein, shall continue for an initial term of five (5) years.
Thereafter, this Agreement shall be renewed for consecutive three (3) year
terms, provided that Company and Manager mutually consent to each such renewal
not less than one (1) year prior to the end of the then-current term.


Section 6.2    Default by Manager.
(1)If Manager defaults in any material respect in performing any of its
obligations under this Agreement and such default is not cured within thirty
(30) days after notice thereof is given by Company to Manager, then, subject to
Section 6.2(2) hereof, Company shall have the right to terminate this Agreement
by giving written notice to that effect to Manager.
(2)If such default is curable but is of such nature that it cannot reasonably be
cured within such thirty (30) day period, then the cure period shall be extended
for a reasonable period of time thereafter, so long as Manager promptly after
receiving such notice commences to cure such default and thereafter proceeds
with reasonable diligence to complete the curing thereof.


Section 6.3    Bankruptcy of Manager.
Company may terminate this Agreement by written notice to Manager if:


(a)An order for relief in bankruptcy is entered against Manager, or Manager is
adjudicated insolvent, or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future applicable statute or
law relative to bankruptcy, insolvency or other relief for debtors, or seeks or
consents to or acquiesces in the appointment of any trustee, receiver,
conservator or liquidator of Manager, or of all or any substantial part of its
property (the term “acquiesce”, as used herein, being deemed to include, but not
be limited to, the failure to file a petition or motion to vacate or discharge
any order, judgment or decree providing for such appointment within the time
specified by law);


(b)A court of competent jurisdiction enters an order, judgment or decree
approving a petition filed against Manager seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or future applicable statute or law relating to
bankruptcy, insolvency or other relief for debtors, and a party shall acquiesce
(as hereinabove





--------------------------------------------------------------------------------





defined) in the entry of such order, judgment or decree, or the same shall
remain unvacated or unstayed for an aggregate of ninety (90) days from the date
of entry thereof, or any trustee, receiver, conservator or liquidator of Manager
or of all or any substantial part of its property shall be appointed without the
consent of or with the acquiescence of Manager and such appointment shall remain
unvacated or unstayed for an aggregate of ninety (90) days; or


(c)Manager admits in writing its inability to pay its debts as they mature; or


(d)Manager gives notice to any governmental body of insolvency or pending
insolvency, or suspension or pending suspension of operations; or


(e)Manager makes an assignment for the benefit of creditors or takes any other
similar action for the protection or benefit of creditors.


Section 6.4    Default of Company.
(1)If Company defaults in any material respect in performing any of its
obligations under this Agreement and such default is not cured within five (5)
days in the case of a monetary default and within thirty (30) days in the case
of a non-monetary default, after notice thereof is given by Manager to Company,
then, subject to Section 6.4(2) hereof, Manager shall have the right to
terminate this Agreement by giving written notice to that effect to Company.
(2)If such default is a non-monetary default and is curable but is of such
nature that it cannot reasonably be cured within such thirty (30) day period,
then the cure period shall be extended for a reasonable period of time
thereafter, so long as Company promptly after receiving such notice commences to
cure such default and thereafter proceeds with reasonable diligence to complete
the curing thereof.


Section 6.5    Effect of Termination.
Upon any termination of this Agreement, Manager shalt forthwith (t) pay over to
Company all money collected and held for the account of Company pursuant to this
Agreement, after deducting any accrued compensation and reimbursement for its
expenses to which Manager is then entitled, (ii) deliver to the Board a full
accounting, including a statement showing all payments collected by it and a
statement of all money held by it, covering the period following the date of the
last accounting furnished to the Board, (iii) deliver to Company such contracts,
documents, papers and records pertaining to this Agreement as the Board may
request, and (iv) furnish all such information and take all such actions as
Company shall reasonably require





--------------------------------------------------------------------------------





in order to effectuate an orderly and systematic termination of Manager's duties
and activities hereunder. In conjunction therewith, Company shall pay Manager
all fees and other amounts that have accrued under this Agreement, but which are
unpaid as of the termination of this Agreement (which are not effectively paid
pursuant to clause (i) above and except to the extent that, in the event of a
termination for default pursuant to the provisions hereof, Company determines to
withhold any portion thereof which is disputed or subject to offset).
ARTICLE VII
MISCELLANEOUS
Section 7.1    Notice.
(1)Each notice, demand, request, request for approval, consent, approval,
disapproval, designation or other communication (each of the foregoing being
referred to herein as a “notice') required or desired to be given or made under
this Agreement shall be in writing (except as otherwise provided in this
Agreement), and shall be effective and deemed to have been received (i) when
delivered in person, Oft when sent by facsimile transmission with receipt
acknowledged, (Iii) three (3) days after having been mailed by certified or
registered United States mall, postage prepaid, return receipt requested, or
(iv) the next business day after having been sent by a nationally recognized
overnight mail or courier service, receipt requested.
(2)Notices sent by mail or courier shall be addressed as follows:


(a)    If to Company, to:


Taubman Centers, Inc.
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attention: Robert S. Taubman


With a copy to:


Jeffrey H. Miro, Esq.
Miro Miro & Weiner, P.C.
500 North Woodward Avenue
Suite 100
Bloomfield Hills, Michigan 48304-0908


(b)    If to Manager, to:







--------------------------------------------------------------------------------





The Taubman Company Limited Partnership
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attention: President


With copies to:


The Taubman Company Limited Partnership
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attention:    Senior Vice President,
Legal Services


And:


Miro Miro & Weiner, P.C.
500 North Woodward Avenue
Suite 100
Bloomfield Hills, Michigan 48304-0908
Attention: Jeffrey H. Miro, Esq.


And with a copy of any notice of default hereunder to:


Taub Co Management, Inc.
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attention: President
(3)Any party may from time to time designate a different address or additional
addressees by notice similarly given, such different address or addressees being
effective from and after the day of receipt of notice thereof by such other
party.


Section 7.2    Severability.
Each provision of this Agreement is severable. If any term or provision shall be
determined by a court of competent jurisdiction to be illegal or invalid for any
reason whatsoever, such provision shall be severed from and not affect the
validity of this Agreement.


Section 7.3    Reimbursement of Legal Fees.
In the event of any arbitration or other legal or equitable proceeding for
enforcement of any of the terms or conditions of this Agreement, or any alleged
disputes, breaches, defaults or misrepresentations in connection with any
provision of this Agreement, the losing party shall pay to the prevailing party
in such





--------------------------------------------------------------------------------





action, or the nondismissing party where the dismissal occurs other than by
reason of a settlement, the prevailing (or nondismissing) party's reasonable
costs and expenses, including without limitation actual attorneys' fees and
costs of defense paid or incurred in good faith at both the trial and appellate
levels. The “prevailing party”, for purposes of this Agreement, shall be deemed
to be that party which obtains substantially the result sought, whether by
settlement, dismissal or judgment. This Section 7.3 shall survive any
termination of this Agreement.


Section 7.4    Waivers.
(1)No consent or waiver, express or implied, by either party of any breath or
default by the other party in the performance of its obligations hereunder shall
be valid unless in writing. No such consent or waiver shall be deemed or
construed to be a consent or waiver to or of any other breach or default of the
same or any other obligations of such party hereunder.
(2)Failure on the part of either party to complain of any act or failure to act
of the other party or to declare the other party in default, irrespective of how
long such failure continues, shall not constitute a waiver by such party of its
rights hereunder.
(3)The granting of any consent or approval in any one instance by or on behalf
of Company or Manager shall not be construed to waive or limit the need for such
consent in any other or subsequent instance.


Section 7.5    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Michigan applicable to agreements made and to be entirely performed
within such State.


Section 7.6    Modifications.
This Agreement may not be changed, amended or modified except by an agreement in
writing executed by each of the parties hereto, or their respective successors
and assigns.


Section 7.7    Termination of Prior Agreements.
This Agreement constitutes all of the understandings and agreements between the
parties in connection with the subject matter hereof. By execution of this
Agreement, the parties acknowledge and agree that this





--------------------------------------------------------------------------------





Agreement supersedes all prior agreements between the parties with respect to
the subject matter hereof. Any such prior agreements are hereby automatically
canceled and terminated and shall be of no further force or effect whatsoever.


Section 7.8    Assignment.
(1)This Agreement shall not be assigned by Manager nor shall control of Manager
be assigned from A. Alfred Taubman to other than A. Alfred Taubman and/or his
Affiliates without the prior approval of the Board. The assignee hereunder shall
be bound in the same manner as Manager is bound hereunder.
(2)This Agreement shall not be assigned by Company without the prior approval of
Manager.


Section 7.9    Successors.
(1)Subject to the provisions of Section 7.8 above, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement shall not inure to the benefit of, or be
enforceable by, any other Person.
(2)References to “Company” and to “Manager hereunder shall be deemed to be
references to the parties hereto and, subject to Section 7.8, their respective
successors and permitted assigns.


Section 7.10    No Joint Venture.
Nothing contained in this Agreement shall be construed as making Company and
Manager partners or joint venturers; and nothing contained in this Agreement
shall be construed as making either party liable for the debts or obligations of
the other party, except only as expressly provided herein.


Section 7.11    Approval of Company.
(1)Where the approval of Company or the Board is required hereunder, Manager is
authorized to act upon receipt of the approval of either the Board (pursuant to
an appropriate resolution) or of Company's Authorized Representative, whether
such approval is given generally (including, without limitation, through the
approval of an Annual Budget) or specifically.
(2)The Board shall designate, and so notify Manager of its designation of, one
or more individuals who (individually or together, as determined by the Board
with notice thereof to Manager) shall have the





--------------------------------------------------------------------------------





full authority to act as and on behalf of Company and the Board with respect to
one or more or all matters, as determined by the Board, under this Agreement
(“Company's Authorized Representative”). The Board shall have the right to at
any time and from time to time substitute individuals so designated as Company's
Authorized Representative by prior written notice thereof to Manager. The Board
shall in all events and at all times maintain a Company's Authorized
Representative.


Section 7.12    Further Assurances.
Company and Manager shall, at their own expense, execute such other documents
and perform such other acts as may be reasonably necessary or desirable to carry
out the purposes of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
TAUBMAN CENTERS, INC.,
a Michigan corporation


By:    /s/ Alfred Taubman    
A. Alfred Taubman


Its: Chairman




THE TAUBMAN COMPANY UMITED PARTNERSHIP, a Delaware limited partnership


By:    /s/ Robert S. Taubman    
Robert S. Taubman


Its: Authorized Signatory









